Order entered July 8, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00364-CR
                                No. 05-21-00365-CR

                         EX PARTE AUSTIN RUCKER

               On Appeal from the Criminal District Court No. 7
                            Dallas County, Texas
            Trial Court Cause Nos. WX21-90235-Y & W10-71844-Y

                                      ORDER

      Before the Court is appellant’s July 6, 2021 motion to extend the time to file

his brief. The brief has been tendered for filing. We GRANT the motion and

ORDER appellant’s brief filed as of the date of this order. The State’s brief shall

be due thirty days from the date of this order.


                                              /s/   LANA MYERS
                                                    JUSTICE